El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El recurso de apelación ante nos cuestiona la sentencia del Tribunal de Circuito de Apelaciones que revocó suma-riamente el dictamen del tribunal de instancia, en el cual —a tenor del Art. 1476 del Código Civil, 31 L.P.R.A. see. 4114— se concluyó que el Sr. Carlos Mattei Nazario había sido despedido de forma injustificada. El foro de instancia condenó sumariamente a la sociedad Miguel P. Vélez & Asoc. al pago de nueve mil ochocientos sesenta dólares ($9,860) por los salarios dejados de devengar, con intereses al 8.25%, costas y mil dólares ($1,000) en honorarios de abogado. Por su parte, el foro apelativo entendió que exis-tía controversia sobre hechos esenciales, la cual impedía la adjudicación del caso por la vía sumaria. Estimamos que no existe tal controversia de hechos esenciales que impida resolver el caso por la vía sumaria. Además, resolvemos que el remedio que el apelante Mattei Nazario tiene a su disposición en el caso de autos es una acción por incumpli-miento contractual y que, en la situación particular ante nos, tal incumplimiento no se configuró. Por ende, revoca-mos y desestimamos la acción.
*512h — I
En 1992 Miguel P. Vélez y Asociados (en adelante Vélez & Asoc.), firma de consultoría en ingeniería e inspección que se desempeña dentro de la industria de la construc-ción, contrató los servicios de Carlos Mattei Nazario para la inspección de obras de construcción. El contrato otor-gado entre las partes estipuló lo siguiente:
NOTIFICACIÓN DE NOMBRAMIENTO
Nombre: Carlos Mattei Nazario
Seguro Social: 580-50-1340
Posición: Inspector
Clasificación:_
Este nombramiento será efectivo el 10 de AGOSTO de 1992 hasta el 1 de ABRIL de 1994. El empleado cuyo nombre aparece en este documento estará en un periodo probatorio de 90 días a partir de la fecha de efectividad. Una vez aprobado el periodo probatorio, su nombramiento se extenderá hasta la fecha de terminación establecido [sic] en el presente documento.
La vigencia de este nombramiento posterior a la aprobación del periodo probatorio, estará sujeto [sic] al cumplimiento de las normas administrativas de Miguel R Vélez & Associates, cuyo documento usted recibió al momento de aceptar el pre-sente nombramiento.
Usted recibirá un salario de $8.00 por hora. Miguel P. Vélez & Associates es una empresa relacionada a la industria de la construcción, por lo cual a sus empleados le son de aplicabilidad los decretos mandatories y vigentes o que en el futuro promul-gue la Junta de Salario Mínimo de Puerto Rico, respecto a esta industria.
Fdo. (representantes de Vélez & Asoc.)
APROBADO
ACEPTADO
Fdo. (Carlos Mattei Nazario)
Firma del Empleado
Anejo, Anejo 1, Apéndice de la apelación, pág. 51.
El contrato de servicios no especificaba la obra a la cual *513Mattei Nazario estaría asignado para su inspección. A tenor de éste, la vigencia del nombramiento estaría sujeta al cumplimiento de las normas administrativas de dicha firma, según plasmadas en el reglamento de personal de la empresa, el cual fue entregado al empleado en el momento de la firma del contrato. Dicho reglamento disponía entre las razones que constituirían justa causa para cesantear a un empleado:
A. Cierre total, temporero o parcial de las operaciones del establecimiento durante la vigencia del nombramiento del empleado.
B. Reducciones en el empleo por motivo de reorganización de la empresa o razones económicas.
C. Reducciones en el empleo que se hacen necesarias debido a una reducción en el volumen de servicios prestados que pre-valecen al momento de la cesantía. Anejo II, Apéndice de la Apelación, pág. 54.
Desde que comenzó a trabajar para Vélez & Asoc., Mat-tei Nazario se desempeñó como inspector de la construc-ción del puente Teodoro Moscoso sobre la laguna San José en Isla Verde.
El 17 de septiembre de 1993 Mattei Nazario fue despe-dido de su empleo, faltando aún veintiocho (28) semanas para el vencimiento del contrato de servicios. La razón para el despido —que había sido aducida por el patrono en una comunicación notificada al empleado una semana antes de su efectividad— fue la necesidad de reducir el personal debido a que las labores en el puente Teodoro Mos-coso se encontraban en su fase final. Véase el Memorando de 15 de septiembre de 1993, Apéndice de la apelación, pág. 55. El patrono llegó a dicha determinación a base de una inspección ocular del adelanto de la obra.
Luego de ello, Mattei Nazario, su esposa Nellie Cedo y la sociedad legal de gananciales constituida por ambos pre-sentaron una querella contra Vélez & Asoc. ante el enton-ces Tribunal de Distrito, Sala de San Juan, al amparo del procedimiento especial de carácter sumario que establece *514la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sec. 3118 et seq.). Apoyados en el Art. 1476 del Código Civil, supra, y en lo resuelto en Cassasús v. Escambrón Beach Hotel, 86 D.P.R. 375 (1962), reclamaron las sumas de nueve mil ochocientos sesenta dólares ($9,860) por los sa-larios dejados de devengar y veinte mil dólares ($20,000) en resarcimiento de los perjuicios causados a raíz del in-cumplimiento del contrato de empleo.
Vélez & Asoc. compareció oportunamente y alegó como defensa la existencia de justa causa para el despido, según dispuesta por la Ley sobre Despido Injustificado, Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.). Adujo que la reducción en el volumen de trabajo constituyó la razón del despido.
Luego de una serie de trámites procesales y de encausar la reclamación en un procedimiento ordinario, el tribunal de instancia resolvió a favor de Mattei Nazario. Dicho foro concluyó que no existía controversia en torno a que el con-trato de trabajo entre Mattei Nazario y Vélez & Asoc. dis-ponía un período fijo de duración; que Mattei Nazario fue despedido antes de vencer dicho período, y que Vélez & Asoc. retuvo a dos (2) inspectores también contratados por un término fijo y de menor antigüedad que el querellante. En vista de ello, emitió una sentencia de forma sumaria en la cual concluyó que no había mediado justa causa para el despido, conforme a lo requerido en el Art. 1476 del Código Civil, supra, pues el patrono no despidió a Mattei Nazario siguiendo un orden de antigüedad. En este sentido, el foro de instancia aplicó a su interpretación del citado Art. 1476 la definición de justa causa para el despido que contiene la Ley Núm. 80, supra, y consideró, como aplicable a Vélez & Asoc., la disposición de dicha ley que obliga a los patronos a considerar el criterio de antigüedad al despedir a un em-pleado cuando la razón para el despido es la reducción en el nivel de los servicios prestados. 29 L.RR.A. sec. 185c.
*515Finalmente, condenó a la firma querellada al pago de nueve mil ochocientos sesenta dólares ($9,860) en concepto de salarios dejados de devengar, más los intereses al 8.25%, mil dólares ($1,000) en concepto de honorarios de abogado, más las costas del litigio.
Ambas partes solicitaron la reconsideración de dicho dictamen. El tribunal consideró tardía la alegación traída en reconsideración por Vélez & Asoc., con respecto a que ésta utilizó el criterio de capacidad para retener en el em-pleo a otros empleados de menos antigüedad que Mattei Nazario. En cuanto a la insistencia de los querellantes en reclamar una indemnización por los daños y peijuicios su-fridos, el foro a quo sostuvo su determinación de no conce-derlos por entender que el patrimonio de los querellantes no había sufrido consecuencias desfavorables al no dispo-ner oportunamente del dinero al cual tenían derecho.
Oportunamente, la firma Vélez & Asoc. presentó un re-curso de apelación ante el Tribunal de Circuito de Apelaciones. En esencia planteó ante dicho foro que el tribunal de instancia había incidido al emitir la sentencia sumaria, en vista de que existía una controversia genuina con respecto a la existencia de justa causa para el despido de Mattei Nazario.
Al evaluar el recurso, el foro apelativo concluyó que las normas que provee la Ley Núm. 80, supra, para las instan-cias en que se reduce personal en una empresa no aplican al caso de autos, por tener el contrato un tiempo determi-nado, y que sólo podría hacerse referencia a dicha ley en cuanto a su definición de justa causa. Además, por enten-der que existía una controversia material sobre algunos hechos esenciales que ameritaban ser ventilados en sus méritos dentro de un juicio plenario(1) el Tribunal de Cir-*516cuito de Apelaciones revocó la sentencia apelada y devolvió el caso para la continuación de los procedimientos.
Inconforme, Mattei Nazario acudió ante nos mediante un recurso de apelación, amparándose en el Art. 3.002(f) de la Ley de la Judicatura de Puerto Rico de 1994, entonces vigente, 1994 (Parte 3) Leyes de Puerto Rico 2807.(2) Nos señala que la sentencia sumaria emitida por el tribunal de instancia se fundamenta en hechos admitidos por la parte querellada, por lo que entiende que no existe una contro-versia material sobre hechos esenciales. Plantea, además, que el tribunal apelativo erró al considerar que la norma sobre antigüedad, dispuesta en la Ley Núm. 80, supra, no aplicaba a los casos instados al amparo del Art. 1476 del Código Civil, supra, por despido injustificado de un em-pleado contratado por tiempo determinado.
Examinados los alegatos de las partes así como los do-cumentos que obran en autos y el derecho aplicable, esta-mos en posición de resolver.
II
Antes de considerar el planteamiento en torno a si existe una controversia sobre hechos esenciales que impida la adjudicación del caso de forma sumaria, consideramos apropiado examinar la naturaleza del remedio al que Ma-ttei Nazario tiene derecho a la luz de la relación contractual que existía entre las partes.
A. Como es sabido, en Puerto Rico rige el principio de la libertad de contratación, según el cual las partes contratantes pueden establecer los pactos, las cláusulas y las *517condiciones que tengan por convenientes, siempre que no sean contrarios a las leyes, a la moral ni al orden público. Art. 1207 del Código Civil, 31 L.P.R.A. sec. 3372.
En el ámbito de las obligaciones y los contratos, es una doctrina fundamental que, cuando los términos de un contrato son claros y no dejan lugar a dudas sobre la intención de los contratantes, no cabe recurrir a reglas de interpretación. Art. 1233 del Código Civil, 31 L.P.R.A. sec. 3471. Sabido es, también, que a partir del perfeccionamiento de un contrato, las partes quedan obligadas al cumplimiento de lo expresamente pactado y a las consecuencias que se deriven de éste conforme a la buena fe, al uso y a la ley. Art. 1210 del Código Civil, 31 L.P.R.A. sec. 3375.
En el contrato de arrendamiento de obras o servicios, una de las partes se obliga a ejecutar una obra o a prestar a la otra un servicio a cambio de un precio cierto. Art. 1434 del Código Civil, 31 L.P.R.A. sec. 4013. Habrá un contrato de arrendamiento de servicio siempre que consensualmente con la prestación personal coexista el precio cierto. Morales v. Álvarez, 63 D.P.R. 208 (1944); L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 3ra ed., Madrid, Ed. Tecnos, 1982, Vol. II, pág. 462. Este contrato se caracteriza por ser consensual, pues se perfecciona con el mero consentimiento; bilateral, al coexistir obligaciones recíprocas, y a título oneroso, dada la intervención de un precio. Diez-Picazo y Gullón, op. cit.
Los contratos de servicios, también conocidos como contratos de trabajo, pueden pactarse por un tiempo indeterminado o indefinido, o por un período fijo de duración. Esto último puede hacerse de dos (2) maneras: con una fecha específica de vencimiento o por el tiempo que tome la realización de determinada obra.
En. nuestra jurisdicción, los contratos de servicio están regulados por las leyes que protegen los derechos de los *518trabajadores. Entre éstos se encuentran el derecho a un salario mínimo, horas extras, paga por el trabajo realizado, vacaciones y otros. Estos derechos son irrenunciables y operan automáticamente, sin que dependan de la voluntad del trabajador para hacerlos valer. R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del tra-bajo en el derecho laboral puertorriqueño, San Juan, Ed. Ramallo, 1989, pág. 3. En particular, según se desprende de varios estatutos,(3) es política pública del Estado des-alentar los despidos injustificados.
El Art. 1476 del Código Civil, supra, aplicado al caso de marras por los tribunales de instancia y apelativo, establece que “[l]os empleados de labranza, menestrales, artesanos y demás trabajadores asalariados por cierto término o para cierta obra no pueden despedirse ni ser despedidos antes del cumplimiento del contrato, sin justa causa”. En Camacho Arroyo v. E.L.A., 131 D.P.R. 718 (1992), tuvimos la oportunidad de interpretar el alcance de dicho articulado.
Allí nos confrontamos con la situación de un empleado gerencial, cuyo contrato de empleo disponía su resolución por cualquiera de las partes, siempre y cuando mediara una notificación a tales efectos con treinta (30) días de anticipación. En cuanto a la aplicación del citado Art. 1476, expresamos:
A la luz de la enumeración hecha por el legislador en dicha disposición, es difícil llegar a la conclusión de que quiso incluir el tipo de trabajo eminentemente gerencial realizado por Camacho Arroyo. Coordinar programas para jóvenes residentes en los sistemas de vivienda pública del país no guarda siquiera una relación remota con el tipo de trabajo que lleva a cabo un artesano o un empleado de la labranza. Camacho Arroyo v. E.L.A., supra, pág. 729.
*519A base del principio de interpretación estatutaria de ejusdem generis (del mismo género), determinamos que éste aplica únicamente a aquellas labores que requieran destrezas manuales.
En el caso de marras, Mattei Nazario fue contratado como inspector de obras de construcción. El contrato sólo usa el calificativo de “inspector”, sin asignarle ninguna cla-sificación ocupacional adicional. Aunque su contrato de servicio no contiene una descripción específica de las ta-reas que conlleva dicho puesto, tomamos conocimiento judicial con respecto a que —de ordinario— un inspector de obras no lleva a cabo labores manuales, sino que se dedica a supervisar las labores manuales que otros realizan. En este caso, supervisa los trabajos realizados por los obreros de la construcción.
Las labores para las cuales fue contratado Mattei Naza-rio no conllevan el uso de destrezas manuales y, por ende, no puede invocar el Art. 1476 del Código Civil, supra, ante su despido. Tanto el Tribunal de Circuito de Apelaciones como el tribunal de instancia partieron de la premisa de que a la situación ante nos le aplicaba dicho articulado. Incidieron ambos foros al decidir de ese modo, sin seguir nuestros pronunciamientos en Camacho Arroyo v. E.L.A., supra.
Tampoco aplica al caso de marras la Ley sobre Despido Injustificado, Ley Núm. 80, supra, la cual concede un remedio económico a los empleados despedidos injustificadamente de sus empleos. Dicha ley cobija únicamente a los empleados contratados en la empresa privada por un tiempo indeterminado. En el caso de autos, el contrato de servicio entre las partes, como antes se expresó, fue por un tiempo determinado.
Destacamos, sin embargo, que en atención al principio de libertad de contratación y a la política pública plasmada en la Ley Núm. 3 de 24 de febrero de 1988 (29 L.P.R.A. sec. 185i n.), un patrono podría incorporar válida-*520mente en un contrato de esta naturaleza las causales para cesantear o despedir que sean apropiadas y pertinentes al buen y normal funcionamiento de su empresa. Estas cau-sales, sin embargo, no deben estar reñidas con nuestro or-denamiento jurídico.(4) En este contexto, la Ley Núm. 80, supra, constituye un marco de referencia para evaluar la razonabilidad de las causales de justa causa para el des-pido que las partes privadas incorporen en sus contratos de servicio por tiempo determinado.
*521III
En ausencia de un remedio de carácter especial para este tipo de situación, es menester acudir a la doctrina general de los contratos. Lo hacemos conscientes de la po-lítica pública y del propósito del Estado de proteger al tra-bajador en la tenencia de su empleo, desalentando los des-pidos injustificados y caprichosos.(5)
Como es sabido, cuando el incumplimiento de una obligación contractual produjere daños a una de las partes contratantes, procede una acción de daños y perjuicios por incumplimiento contractual. El Código Civil de Puerto Rico distingue entre los daños derivados del incumplimiento de un contrato, Art. 1054 (31 L.P.R.A. sec. 3018), y los derivados del incumplimiento de unas obligaciones y deberes impuestos por la naturaleza y por la ley, que son necesarios para la connivencia social, Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.
Las acciones ex contractu se basan en el quebranta-miento de un deber que surge de un contrato expreso o implícito y tienen por objeto que se cumplan las promesas sobre las cuales las partes otorgaron su consentimiento. Ramos v. Orientalist Rattan Furnt., Inc., 130 D.P.R. 712 (1992); Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410, 419 (1990); Santiago Nieves v. A.C.A.A., 119 D.P.R. 711, 716 (1987); Mejías v. López, 51 D.P.R. 21, 26 (1937). Si *522el daño surge exclusivamente como consecuencia del in-cumplimiento contractual, la acción de daños ex contractu sería el único remedio disponible.
Por ende, para que proceda esta acción tiene que haber existido un acuerdo de voluntades que genere una obliga-ción, situación o un estado de derecho producto de un con-venio, que haya creado unas expectativas a base de las cuales actuaron las partes. De ordinario, cada parte confía en que la otra parte cumplirá con lo libremente pactado, conforme al principio de la obligatoriedad de los contratos y a la buena fe. Una acción u omisión voluntaria, por la cual resulte incumplida una obligación anteriormente constituida, da origen a la acción de daños contractuales.
Cuando se trate de contratos de servicios por tiempo determinado, dejar de prestar servicios al principal, por una parte, o dejar cesante al empleado, por otra, podría constituir una infracción al contrato existente si tales actuaciones se desvían de lo acordado. En tal caso, quien sufra daños por motivo del quebrantamiento contractual tendrá a su favor una acción para recobrar por los daños y perjuicios que le hayan sido causados.
En cuanto al cómputo de la indemnización que ha de ser concedida, el Art. 1059 del Código Civil dispone lo si-guiente:
La indemnización de daños y perjuicios comprende no sólo el valor de la pérdida que haya sufrido, sino también el de la ganancia que haya dejado de obtener el acreedor, salvas las disposiciones contenidas en las secciones siguientes. 31 L.P.R.A. see. 3023.
Sin embargo, el Art. 1060 del Código Civil limita la res-ponsabilidad del deudor de buena fe a los “daños y perjui-cios ... previstos o que se hayan podido prever al tiempo de *523constituirse la obligación y que sean consecuencia necesa-ria de su falta de cumplimiento”. 31 L.P.R.A. see. 3024.
En cuanto a la compensación que debe ser concedida en este tipo de casos, hemos resuelto que constituye prima facie el sueldo dejado de devengar durante el tiempo en que hubiera estado vigente el contrato. Schneider v. Tropical Gas Company, Inc., 95 D.P.R. 626, 630-632 (1967); Villar & Co., Inc. v. Conde, 37 D.P.R. 706 (1928); Hardouin v. Krajewski-Pesant Co., 22 D.P.R. 689, 702 (1915). Anteriormente hemos considerado que cuando una persona contratada por un tiempo determinado es despedida de su empleo, tiene derecho, nominalménte y prima facie, a recibir una remuneración por todo el período que abarca el contrato. Villar & Co., Inc. v. Conde, supra, pág. 713. Véase, también, García Fernández, Ex parte, 44 D.P.R. 296, 305-306 (1932). En dichos casos expresamos que el peso de la prueba para disminuir dicha cuantía recae sobre la persona que despide al empleado.
Con relación a las angustias y los daños mentales, reiteradamente hemos resuelto que, de ordinario, cuando se trata de un incumplimiento contractual, no proceden a no ser que hubieran podido preverse al tiempo de constituirse la obligación y fueran consecuencia necesaria de la falta de cumplimiento del contrato. Art. 1960 del Código Civil, supra; Camacho v. Iglesia Católica, 72 D.P.R. 353, 363 (1951); Díaz v. Palmer, 62 D.P.R. 111 (1943); Díaz v. Cancel, 61 D.P.R. 888 (1943); González Mena v. Dannermiller Coffee Co., 48 D.P.R. 608, 617 (1935).
Examinada la doctrina pertinente en materia de contra-tos, resulta forzoso concluir que el remedio que tendría a su disposición un empleado —que sea contratado por un tiempo determinado, o para la realización de cierta obra, según las mismas circunstancias del apelante Mattei Na-zario, cuando es despedido de su empleo antes del venci-*524miento del contrato y en violación a sus términos— sería la acción de daños por incumplimiento contractual.(6)
Aclarado lo anterior, evaluemos, por lo tanto, si existe una genuina controversia de hechos que impida la adjudi-cación del caso en esta etapa de los procedimientos y si, de no ser tal la situación, en efecto tal quebrantamiento contractual quedó configurado.
IV
Un examen del expediente del caso revela que los he-chos esenciales siguientes no están en controversia. Pri-mero, Mattei Nazario suscribió un contrato de servicios con Vélez & Asoc. por un término determinado de aproximada-mente veinte (20) meses. Segundo, ese contrato de servicio incorporaba por referencia las normas administrativas de la compañía, las cuales le fueron entregadas al apelante al momento de su contratación. (7) Véase Selosse v. Fund. *525Educ. Ana G. Méndez, 122 D.P.R. 534 (1988). Así, como único podría despedirse al empleado antes del vencimiento de su contrato sería si se configuraba alguna de las causas reconocidas en el reglamento de personal para cesantear o despedir empleados. Tercero, desde que fue contratado, Mattei Nazario laboró como inspector de construcción en el puente Teodoro Moscoso. Cuarto, Mattei Nazario fue des-pedido antes de que venciera el término de duración del contrato de servicios. Quinto, la razón aducida para ello por la compañía antes de que el despido fuera efectivo, fue la necesidad de reducir el personal de la compañía debido a que las labores en el puente Teodoro Moscoso se encontra-ban en su fase final.
Este último aspecto no fue controvertido por ninguna de las partes a lo largo del proceso. De hecho, el propio Mattei Nazario, al plantear que no se siguió un orden de antigüe-dad al despedir como fundamento de su alegación de des-pido injustificado, según el Art. 1476 del Código Civil, supra, da por cierto en su recurso el hecho de que su cesantía fue motivada por el adelanto de la obra. Véase el Escrito de Apelación, pág. 7. Así, aduce que es un hecho no controver-tido que el patrono no siguió el orden de antigüedad al despedir, porque lo aceptó y expresamente afirmó que la razón para el despido lo fue la inspección ocular del ade-lanto de la obra.
*526Asimismo, surge del expediente que el puente Teodoro Moscoso fue abierto al público antes de que terminara la vigencia del período por el cual Mattei Nazario fue contra-tado inicialmente, lo que es claramente indicativo de que al momento de la cesantía de Mattei Nazario la obra estaba considerablemente adelantada. Por ello, además, podría concluirse razonablemente que hubo una reducción en el volumen de los servicios prestados por Vélez & Asoc. Debe-mos destacar, también, que fue el propio querellante quien promovió la moción de sentencia sumaria en instancia, para aducir que los hechos esenciales no estaban en con-troversia y quien ante nos formula igual planteamiento como fundamento para revocar al Tribunal de Circuito de Apelaciones.
Como se sabe, la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permite que cualquiera de las partes en un pleito pueda solicitar que el tribunal emita una sentencia sumaria a su favor. La moción al respecto debe ir acompañada de documentos que apoyen los hechos que el promovente alegue que no están en controversia y que avalan su posición. Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735 (1992). Al evaluar la moción, el tribunal examinará los documentos que le han sido sometidos y emitirá sentencia sumaria solamente si a la luz de los documentos sometidos, tanto por la parte promovente de la moción como por la parte promovida, además de los que contienen los autos, "no hay controversia real en cuanto a ningún hecho material y como cuestión de derecho procede dictarse”. Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse: Col. Ing. Agrim. P.R. v. A.A.A., supra; Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992).
Hemos destacado en el pasado que “[e]l hecho de que una parte presente una moción de sentencia sumaria no es garantía de que, una vez se determine que ésta pro-cede, necesariamente haya que resolverla la favor de quien la presentó”. Consejo Tit. C. Parkside v. MGIC Fin. *527Corp., 128 D.P.R. 538, 549 (1991). El tribunal debe anali-zar los hechos de la forma más favorable a la parte que se opone a ella y emitirá una sentencia a favor de la parte a la cual le asiste el derecho. Col. Ing. Agrim. P.R. v. A.A.A., supra.
A la luz de los hechos que antes expusimos, los cuales no están en controversia, procede resolver desde este estrado apelativo que en el caso de autos no se ha configurado un incumplimiento contractual. La razón esbozada por el pa-trono se relacionaba exclusivamente con la inspección de la construcción del puente Teodoro Moscoso. Dicha razón puede enmarcase dentro del inciso “C”, que dispone la parte “V” del reglamento de Personal como una causa jus-tificada para cesantear. El reglamento establece que cons-tituirá justa causa para cesantear a un empleado “[^educciones en el empleo que se hacen necesarias debido a una reducción en el volumen de servicios prestados que prevalecen al momento de la cesantía”. Anejo II, Apéndice de la apelación, pág. 54.
Desde que Mattei Nazario firmó el contrato en cuestión sabía que podría ser cesanteado en cualquier momento si surgía una situación como las descritas en el Reglamento de Personal, tal como lo fue en este caso la reducción de volumen de los servicios prestados por Vélez & Asoc. Su contrato, así como el reglamento administrativo de Vélez & Asoc., no vislumbran la antigüedad de los empleados como un criterio para determinar quién debía ser cesanteado ante una reducción en el volumen de los servicios prestados. Por ello, erró el tribunal de instancia al acudir al Art. 3 de la Ley Núm. 80, supra, para decidir una con-troversia que debía ser resuelta por las disposiciones con-tractuales libremente convenidas por las partes.
Por los fundamentos antes expuestos, procede revocar la sentencia del Tribunal de Circuito de Apelaciones emitida en el caso del epígrafe y desestimar la reclamación instada contra Vélez & Asociados.

*528
Se emitirá la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón concurrió sin opinión escrita. El Juez Asociado Señor Negrón García disintió sin opinión escrita.

 En particular, entendió que debían examinarse las circunstancias que dieron pie al despido para determinar si existía justa causa para éste, y que no estaban claros los términos del contrato.


 Dicho inciso disponía lo siguiente en cuanto a los recursos que podían ser presentados ante nos:
“Mediante recurso de apelación, revisará las sentencias del Tribunal de Circuito de Apelaciones revocando una sentencia o resolución del Tribunal de Primera Instancia.” 1994 (Parte 3) Leyes de Puerto Rico 2807.


 Véanse: Arts. 1474 y 1476 del Código Civil, 31 L.P.R.A. secs. 4112 y 4114; Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. 185 et seq.


 En el contexto de los empleados de la empresa privada contratados sin un tiempo determinado, en nuestro ordenamiento no existe una prohibición absoluta de despido de un empleado, pues la justa causa permite el despido sin que el patrono incurra en responsabilidad legal alguna.
Anteriormente, en controversias relativas a contratos de trabajo no cubiertas por la Ley Núm. 80, supra, hemos acudido a la enumeración que ofrece dicha ley en su Art. 2, sobre las causales constitutivas de justa causa para el despido de un empleado; en lo pertinente dispone:
“(a) Que el obrero siga un patrón de conducta impropia o desordenada.
“(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del pro-ducto que se produce o maneja por el establecimiento.
“(c) Violación reiterada por el empleado de las reglas y reglamentos razonables establecidas [sic] para el funcionamiento del establecimiento siempre que copia es-crita de los mismos se haya suministrado oportunamente al empleado.
“(d) Cierre total, temporero o parcial de las operaciones del establecimiento,
“(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja en el estacionamiento y los cam-bios en los servicios rendidos al público.
“(f) Reducciones en el empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocurrir el despido.
“No se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del estacionamiento.” 29 L.P.R.A. sec. 185b.
Los transcritos incisos (d), (e) y (f) recogen las causales aceptadas por nuestro ordenamiento como justas y que son imputables al patrono. En casos al amparo de la Ley Núm. 80, supra, cuando el patrono alega haber despedido a un empleado por alguna de estas razones, aplica la norma sobre el orden de antigüedad establecida en el Art. 3 de la misma ley, 29 L.P.R.A. sec. 185c. A tenor de esta norma es necesario que, al despedir empleados, el patrono siga el orden de antigüedad de éstos en su empresa, entre aquellos en las clasificaciones ocupacionales que sean objeto de la reducción de personal. Véase R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Ed. Ramallo, 1989, pág. 121.


 En 1988 la Asamblea Legislativa estableció que el derecho a no ser despedido sin justa causa es de carácter irrenunciable también para los empleados contratados por término fijo para cierta obra. Ley Núm. 3 de 24 de febrero de 1988. Ella establece, en su Sec. 1:
“Por la presente se declara nula toda estipulación en un contrato de trabajo por tiempo determinado o para llevar a cabo cierta obra, mediante la cual el obrero o empleado autorice al patrono a despedirle en cualquier momento antes del venci-miento del contrato, sin causa justificada o que dicho obrero o empleado conviene en renunciar a cualquier derecho, beneficio o compensación adicional que pueda corres-ponderle de acuerdo con las leyes de Puerto Rico por razón de tal cesantía.”
No estableció, sin embargo, el remedio que tendría el empleado, así contratado, cuando es despedido injustificadamente antes de cumplirse el término o de finalizada la obra. No se trata en este caso de una cláusula contractual de esta naturaleza, por lo que esta disposición de ley resulta inaplicable.


 En aquellos casos cuando sus labores pudiesen clasificarse como manuales, recordemos que tiene disponible la acción derivada del Art. 1476 del Código Civil, supra, también de daños, y cuando se trate de servicios domésticos, la indemnización limitada a quince (15) días de salario que reconoce el Art. 1474, supra.


 En su parte “IV”, el aludido reglamento enumera que las actuaciones si-guientes constituirán justa causa para el despido:
“A. Abandono de las labores sin autorización de su supervisor inmediato, cuando haya incurrido en esta práctica en dos ocasiones anteriores y haya sido amo-nestado por escrito por tal conducta.
“B. Ausentismo a sus labores por más de tres días consecutivos sin previa notificación. Si al cuarto día compareciera al trabajo, tendrá que proveer un certifi-cado médico expedido por un facultativo autorizado a ejercer la medicina en Puerto Rico, que justifique las razones que obligaron al trabajador a no asistir a su empleo. De no proveer el certificado aquí establecido y negarse a justificar las ausencias, el patrono a su discreción podrá despedirlo.
“C. La actitud del empleado de no rendir trabajo en forma eficiente o de ha-cerlo en forma negligente, y que por tal razón haya sido amonestado por escrito en dos ocasiones previas.
“D. Conducta desordenada que vaya con descrédito del nombre del patrono y que afecten la ejecución de los trabajos que realiza la empresa, tales como:
“1. riña, peleas y discusiones en el lugar de trabajo.
“2. expresiones deshonestas, vituperios, manifestación de palabras obsce-nas, exposiciones deshonestas.
“3. agresiones y/o la comisión de cualquier acto que constituyen delito conforme al Código Penal de Puerto Rico.
*525“4. uso de bebidas embriagantes durante la jornada de trabajo y/o presen-tarse al trabajo en estado de embriaguez. Apéndice de la apelación, págs. 53-54.
En su parte “V” dispone, además, entre las razones que constituirían justa causa para cesantear a un empleado:
“A. Cierre total, temporero o parcial de las operaciones del estableci-miento durante la vigencia del nombramiento del empleado.
“B. Reducciones en el empleo por motivo de reorganización de la empresa o razones económicas.
“C. Reducciones en el empleo que se hacen necesarias debido a una re-ducción en el volumen de servicios prestados que prevalecen al momento de la cesantía.” Apéndice de la apelación, pág. 54.
Puede observarse que las razones esbozadas en los incisos (c) y (d) coinciden con los incisos (b) y (a) del Art. 2 de la Ley Núm. 80, supra. El inciso (b) del Art. 2, supra, también está expresamente incorporado en dicho reglamento de personal al éste establecer que las violaciones a dichas normas constituirán justa causa. En la parte “V” están incluidos los incisos (d) y (f) del Art. 2, supra.